UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

SUMIT GUPTA, Individually and on Behalf
of All Others Similarly Situated,

Plaintiffs,

Vv.

POWER SOLUTIONS INTERNATIONAL,
INC., DANIEL P. GOREY, JAY J.
HANSEN, ELLEN R. HOFFING,
KENNETH LANDINI, MICHAEL  P.
LEWIS, MARY E. VOGT, and GARY S.
WINEMASTER,

Defendants.

 

 

Case No. 1:16-cv-08253

Consolidated with:

Case No. 1:16-cv-9599

Judge: Honorable Virginia M. Kendall

May 13, 2019 Final Approval Hearing

[PROPOSED].ORDER AWARDING ATTORNEYS’ FEES
AND REIMBURSEMENT OF LITIGATION EXPENSES

This matter came on for hearing on May 13, 2019 (the “Final Approval Hearing”) on
Lead Counsel’s motion for an award of attorneys’ fees and reimbursement of Litigation
Expenses. The Court having considered all matters submitted to it at the Final Approval Hearing
and otherwise; and it appearing that notice of the Final Approval Hearing substantially in the
form approved by the Court was mailed to all Settlement Class Members who or which could be
identified with reasonable effort, and that a summary notice of the hearing substantially in the
form approved by the Court was published in /nvestor’s Business Daily and was transmitted over
the PR Newswire pursuant to the specifications of the Court; and the Court having considered

and determined the fairness and reasonableness of the award of attorneys’ fees and Litigation

Expenses requested,

469652.1 POWERSOLUTIONS
NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

cs This Order incorporates by reference the definitions in the Stipulation and
Agreement of Settlement dated January 22, 2019 (ECF No. 135-1) (the “Stipulation”) and all
capitalized terms not otherwise defined herein shall have the same meanings as set forth in the
Stipulation.

Be The Court has jurisdiction to enter this Order and over the subject matter of the
Action and all parties to the Action, including all Settlement Class Members.

3. Notice of Lead Counsel’s motion for an award of attorneys’ fees and
reimbursement of Litigation Expenses was given to all Settlement Class Members who could be
identified with reasonable effort. The form and method of notifying the Settlement Class of the
motion for an award of attorneys’ fees and expenses satisfied the requirements of Rule 23 of the
Federal Rules of Civil Procedure, the Private Securities Litigation Reform Act of 1995 (15
U.S.C. §§ 77z-1(a)(7), 78u-4(a)(7)), due process, and all other applicable law and rules,
constituted the best notice practicable under the circumstances, and constituted due and sufficient
notice to all persons and entities entitled thereto.

4. Plaintiffs’ Counsel are hereby awarded attorneys’ fees in the amount of

a5 3% of the Settlement Fund and $%1,%b +, in reimbursement of Plaintiffs’
Counsel’s litigation expenses (which fees and expenses shall be paid from the Settlement Fund),
which sums the Court finds to be fair and reasonable. Lead Counsel shall allocate the attorneys’
fees awarded amongst Plaintiffs’ Counsel in a manner which they, in good faith, believe reflects

the contributions of such counsel to the institution, prosecution and settlement of the

consolidated Action.

469652.1 POWERSOLUTIONS
5. In making this award of attorneys’ fees and reimbursement of expenses to be paid
from the Settlement Fund, the Court has considered and found that:

(a) The Settlement has created a fund consisting of $8,500,000 in cash that
has been funded into escrow pursuant to the terms of the Stipulation, and that numerous
Settlement Class Members who submit acceptable Claim Forms will benefit from the
Settlement that occurred because of the efforts of Plaintiffs’ Counsel;

(b) Copies of the Postcard Notice were mailed to 12,577 potential Settlement
Class Members and nominees stating that Lead Counsel would apply for attorneys’ fees
in an amount not exceed 33.3% of the Settlement Fund and reimbursement of Litigation
Expenses in an amount not to exceed $175,000. There were no objections to the
requested attorneys’ fees and Litigation Expenses;

(c) Lead Counsel has conducted the litigation and achieved the Settlement
with skill, perseverance and diligent advocacy;

(d) The Action raised a number of complex issues;

(e) Had Lead Counsel not achieved the Settlement there would remain a
significant risk that Plaintiffs and the other members of the Settlement Class may have
recovered less or nothing from Defendants;

(f) Plaintiffs’ Counsel devoted over 3,554 hours, with a lodestar value of
approximately $1,822,491 to achieve the Settlement; and

(g) The amount of attorneys’ fees awarded and expenses to be reimbursed
from the Settlement Fund are fair and reasonable and consistent with awards in similar

cases.

469652.1 POWERSOLUTIONS
6. Lead Plaintiff Richard Giunta is hereby awarded $5,000, and Plaintiff David
Leibowitz is awarded $5,000 from the Settlement Fund as reimbursement for their reasonable
costs and expenses directly related to their representation of the Settlement Class.

7. Any appeal or any challenge affecting this Court’s approval regarding any
attorneys’ fees and expense application shall in no way disturb or affect the finality of the
Judgment.

8. Exclusive jurisdiction is hereby retained over the parties and Settlement Class
Members for all matters relating to this Action, including the administration, interpretation,
effectuation or enforcement of the Stipulation and this Order.

9. In the event that the Settlement is terminated or the Effective Date of the
Settlement otherwise fails to occur, this Order shall be rendered null and void to the extent
provided by the Stipulation.

10. There is no just reason for delay in the entry of this Order, and immediate entry

by the Clerk of the Court is expressly directed.

Dated: Mey 14 , 2019

 

IRG M-KENDALL
ES DISTR

469652.1 POWERSOLUTIONS
